Citation Nr: 0319510	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left knee 
disability and for a left leg disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military duty from June 1967 to 
February 1970, from August 1970 to March 1974, and from 
August 1987 to December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  At 
his April 1995 personal hearing, the appellant withdrew his 
claim of entitlement to service connection for a right knee 
disability.

In a December 1996 decision, the Board denied the appellant's 
claim for service connection for a skin disability, including 
as due to Agent Orange exposure, and found that new and 
material evidence had been submitted to reopen his claims of 
entitlement to service connection for left knee and leg 
disorders.  The Board remanded the left knee and leg claims 
and the claim for service connection for a back disability to 
the RO for further evidentiary development.

In an October 1999 decision, the Board denied the appellant's 
claims for service connection for a back disability, and for 
service connection for left knee and left leg disabilities.  
The appellant appealed the October 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant, by and through his attorney, filed a joint motion 
for remand and to stay further proceedings, dated in April 
2001.  In an Order, dated in April 2001, the Court granted 
the Secretary's motion, vacated the Board's October 1999 
decision, and remanded the case, pursuant to 38 U.S.C. 
§ 7252(a), for compliance with the directive stipulated in 
the Secretary's motion.  Copies of the Court's Order and the 
Secretary's motion have been placed in the claims file.   

Finally, in its December 1996 decision, the Board referred 
the issue of entitlement to an increased rating for service-
connected flat feet to the RO for further consideration.  
However, it does not appear that the matter has yet been 
addressed by the RO and is, again, referred to the RO for 
action deemed appropriate.


REMAND

In the instant case, as set forth in the April 2001 Joint 
Motion, the parties stated that following the Board's October 
1999 decision, which denied the appellant's claims for 
service connection for a back disability, and for service 
connection for left knee and left leg disabilities, the 
appellant located and submitted vocational rehabilitation 
records that were not previously of record and were not 
considered by the Board in the rendering of its decision.  In 
addition, the parties also indicated that the appellant was 
in receipt of Social Security Administration (SSA) benefits, 
but that those records had never been obtained.  According to 
the parties, in light of the above, it was obvious that in 
the appellant's case, all of his records were not requested 
despite the obligation to request such records and 
notwithstanding the fact that VA was on notice as to their 
existence.  See Fleshman v. Brown, 9 Vet. App. 548, 552 
(1996)("The duty to assist may include the duty to seek 
pertinent private medical records"); see also Masor v. 
Derwinski, 2 Vet. App. 181, 187 (1992) (once the VA was put 
on notice of SSA disability records, the VA must obtain and 
consider them).  Thus, the parties concluded that a remand 
was warranted whereby the Board was required to obtain all of 
the appellant's vocational rehabilitation records, as well as 
his SSA records, re-examine the evidence of record, and seek 
any other evidence it felt was necessary in adjudicating the 
appellant's claims.   

In May 2002, the Board undertook additional evidentiary 
development with respect to the issues listed on the title 
page of this decision, pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development actions requested by 
the Board have resulted in the acquisition of the appellant's 
vocational rehabilitation folder, a copy of a December 1998 
SSA decision, and copies of VA outpatient treatment records, 
dated from April 1989 to October 2002, utilized in reaching 
the December 1998 SSA decision.  In addition, in response to 
a March 2003 letter from the Board to the appellant and his 
representative notifying them of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the appellant's 
representative submitted additional evidence to the Board, 
including the following: (1) a copy of Standard Form 558, 
Emergency Care and Treatment, undated, signed by J.C., M.D., 
(2) a copy of a treatment record from the appellant's service 
medical records, undated, (3) a copy of a Report of Medical 
History, dated in July 1988, (4) a copy of VA Form 10-9034a, 
Medical Record Report, dated in September 1989, (5) VA 
outpatient treatment records, dated from June 1990 to January 
1997, (6) a copy of VA Form 21-4176, Report of Accidental 
Injury, dated in January 1993, (7) a statement from Mr. 
Z.L.P., Vocational Rehabilitation Specialist, Vocational 
Rehabilitation and Counseling Division, dated in May 1998, 
(8) a copy of a private medical statement from D.O.R., D.C., 
dated in June 1998, with attached treatment record, (9) a 
copy of the December 1998 SSA decision, (10) a VA medical 
statement from G.M., M.D. and S.R., R.N., dated in March 
2003, (11) copies of lay statements, and (12) a copy of an 
undated VA orthopedic examination.  

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given that the appellant has not waived 
his right to have the additional evidence considered 
initially by the RO, a remand of the case for adjudication by 
the RO will comply with the holding in DAV.  In addition, the 
Board notes that the RO has not provided the appellant with 
the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  DAV, supra (the Board's attempts at providing 
such notice are contrary to law).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  

If the benefits sought on appeal are not granted, the RO 
should issue a supplemental statement of the case which 
includes consideration of all evidence added to the record 
since the supplemental statement of the case in March 1999, 
and provide the appellant and his representative with an 
appropriate opportunity to respond.  

After providing the appellant opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period as set forth in 38 U.S.C.A. § 5103(b) (West 2002), 
the case should be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




